IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 26, 2008

                                     No. 07-20382                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Petitioner-Appellee
v.

MARK E. BATTON

                                                  Respondent-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:07-MC-27


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*


Having reviewed the district court’s order, the parties’ briefs, and the record, we
find no reversible error. Accordingly, we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.